Exhibit 10.1

[fsglogolongcolorcropped2.jpg]
        


Re: First Security Group, Inc. 2012 Long-Term Incentive Plan


Dear         :


The purpose of this letter is to document amendments to: (i) the Restricted
Stock Award, dated July 24, 2013, granted to you for          shares of First
Security Group, Inc. common stock (the “Restricted Stock Award”) and (ii) the
Incentive Stock Option Award, dated July 24, 2013, granted to you representing
the opportunity to purchase up to          shares of First Security Group, Inc.
common stock (the “Incentive Stock Option Award”) (collectively, the “Awards”).


The Compensation Committee of the Board of Directors of First Security Group,
Inc. (the “Committee”), in its capacity as the administrative committee under
the First Security Group, Inc. 2012 Long-Term Incentive Plan (the “Plan”), has
authorized amendments to the Awards lengthening the service period over which
the Awards will vest from three years to five years, such that the Awards vest
in substantially equal one-fifth annual increments commencing with the date of
grant, July 24, 2013. The purpose of the amendments is to enhance prospects for
the future financial performance of First Security Group, Inc. by ameliorating
the annual compensation expense associated with the Awards that must be
recognized for financial accounting purposes.


The Committee, acting in its capacity as the administrative committee under the
Plan, has the authority to adopt and give effect to any post-grant modifications
to the Awards, subject, in this case, to your consent. You have indicated your
willingness to consent to the modification given your own personal interests in
ensuring the success of the Company as a member of its management team. As
additional consideration supporting your consent, the Committee has approved a
supplemental option award to be granted to you representing the opportunity to
purchase up to five percent (5%) of the option shares subject to your Incentive
Stock Option Award or [applicable number] option shares, the grant of which is
subject to and conditioned upon your consent to the modification of the Awards
as described herein.


Subject to your consent, which is to be indicated by your countersignature of
this letter in the space provided below, the Awards are hereby modified as
described below.






--------------------------------------------------------------------------------

Exhibit 10.1

The Restricted Stock Award is amended by deleting the existing Schedule 1
thereto and by substituting therefor the following:


“SCHEDULE 1


FIRST SECURITY GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD


Vesting Schedule


I.
Provided that the Employee remains in continuous service of the Company or any
affiliate through the applicable Vesting Date described in this Part I, the
Restricted Shares shall become vested in accordance with the following Vesting
Schedule:



Vesting Dates
Percentage of Restricted Shares
which are Vested Shares
July 24, 2014
20%
July 24, 2015
40%
July 24, 2016
60%
July 24, 2017
80%
July 24, 2018
100%



II.
Except as otherwise provided in this Vesting Schedule, any portion of the
Restricted Shares which have not become Vested Shares shall be forfeited at the
time the Employee’s service with the Company and its affiliates ceases,
regardless of the reason. There shall be no proration for partial service.



III.
Notwithstanding Parts I or II, any and all remaining Restricted Shares shall
become Vested Shares (i) in the event of the Employee’s death or Disability
during his service with the Company and its affiliates ceases; or (ii) upon the
occurrence of a Change of Control during his service with the Company and its
affiliates ceases.”









--------------------------------------------------------------------------------

Exhibit 10.1

The Incentive Stock Option Stock Award is amended by deleting the existing
Schedule 1 thereto and by substituting therefor the following:


“SCHEDULE 1


VESTING SCHEDULE
INCENTIVE STOCK OPTION AWARD
ISSUED PURSUANT TO THE
FIRST SECURITY GROUP, INC.
2012 LONG-TERM INCENTIVE PLAN


A.
The Option Shares shall become vested Option Shares following the completion of
a number of continuous years of service as an employee, director, or any other
type of service provider of the Company or any Affiliate after the Grant Date as
indicated in the schedule below.



Percentage of Option Shares
which are Vested
Continuous Years of Service
after the Grant Date
0%
Less than 1
20%
1, but less than 2
40%
2, but less than 3
60%
3, but less than 4
80%
4, but less than 5
100%
5 or more



B.
For purposes of the Vesting Schedule, Participant shall be granted a year of
service for each twelve-consecutive-month period following the Grant Date during
which the employment or any other service relationship between the Participant
and the Company and its Affiliates continues. No credit will be given for
completion of a partial year of service and no period of time following the
Participant’s Termination of Employment and/or any other service relationship(s)
with the Company (including all Affiliates) shall count towards the vesting of
Option Shares.”



To the extent your Incentive Stock Option Award may vest in increments and has
tiered exercise prices, the Award shall be construed so that the ordering of
vesting shall apply first to that portion of any such Award with a lower
exercise price prior to any portion of such Award with a higher exercise price.”


In addition to the foregoing amendments, you also acknowledge and confirm your
understanding that, to the extent your Incentive Stock Option Award provides an
opportunity that exceeds the statutory limits for incentive stock option
treatment, your Award will be deemed to be a nonqualified stock option.






--------------------------------------------------------------------------------

Exhibit 10.1

Except for the provisions of this letter, the terms of your Awards, and the
governing provisions of the Plan, remain unchanged. This letter should be kept
with all other documentation reflecting your Awards.


Please sign a copy of this letter in the space provided below to indicate your
consent to these amendments of your Awards and return it to me at your earliest
convenience.


Sincerely,






___________________________________
By:             
Title:             




I have read and understand the foregoing and consent to the amendment of my
Awards.




___________________________________
Employee


